          Case 3:19-cr-04240-JLS Document 19 Filed 06/22/20 PageID.51 Page 1 of 1



1
2
3
4
5
6
7
8                             UNITED STATES DISTRICT COURT
9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                           Case No.: 19CR4240-JLS
                                        Plaintiff,                 19CR7056-JLS
12
13   v.                                                  ORDER CONTINUING SENTENCING
                                                         HEARING AND SUPERVISED RELEASE
14   JEFFREY LAWRENCE HARRELL,                           REVOCATION HEARING
15                                    Defendant.
16
17           Neither party has filed a sentencing summary chart as required by Local Criminal
18   Rule 32.1(a)(8). Accordingly, the Court hereby VACATES the Sentencing Hearing
19   currently set for June 26, 2020; the hearing is CONTINUED to Friday, August 14,
20   2020 at 10:30 a.m.
21           The Supervised Release Revocation Hearing set for June 26, 2020 is also
22   continued to Friday, August 14, 2020 at 10:30 a.m.
23           IT IS SO ORDERED.
24   Dated: June 22, 2020
25
26
27
28
                                                     1
                                                                                    19CR4240-JLS
                                                                                    19CR7056-JLS
